Citation Nr: 1714050	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 24, 1968, rating decision that denied entitlement to service connection for a kidney disability.  

2.  Whether there was clear and unmistakable error (CUE) in an October 24, 1968, rating decision that denied entitlement to service connection for a heart disability.  

3.  Whether new and material evidence to reopen a claim for entitlement to service connection for a kidney disability has been received. 

4.  Entitlement to service connection for a kidney disability.

5.  Whether new and material evidence to reopen a claim for entitlement to service connection for a heart disability has been received. 

6.  Entitlement to service connection for a heart disability.  



REPRESENTATION

Veteran represented by:	J. Bryan Jones, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of this case now belongs to the RO in New Orleans, Louisiana.

In February 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In November 2014, the Board remanded the case to the RO for further development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a kidney disability and entitlement to service connection for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim seeking service connection for a kidney condition was received by VA on July 2, 1968. 

2.  An October 24, 1968, rating decision denied the Veteran's claim for entitlement to service connection for a kidney disability.  

3.  The correct facts, as they were known at the time, were before the RO on October 24, 1968, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations.  

4.  A claim seeking service connection for a heart condition was received by VA on July 2, 1968. 

5.  An October 24, 1968, rating decision denied the Veteran's claim for entitlement to service connection for a heart disability.  

6.  The correct facts, as they were known at the time, were before the RO on October 24, 1968, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations.  

7.  In the October 1968 rating decision, the RO denied service connection for a kidney disability based on the fact that all tests for a kidney disability in service were negative.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period.

8.  Since the final October 1968 decision, the Veteran submitted a claim for entitlement to service connection for a kidney disability, he testified at a February 2014 hearing before the Board, and his representative offered new arguments in April 2014.  

9.  In the October 1968 rating decision, the RO denied service connection for a heart disability based on the fact that the service treatment records are completely negative for treatment of a heart condition or hypertension.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period.

10.  Since the final October 1968 decision, the Veteran submitted a claim for entitlement to service connection for a heart disability, he testified at a February 2014 hearing before the Board, and his representative offered new arguments in April 2014.  


CONCLUSIONS OF LAW

1.  The October 1968 rating decision denying the Veteran's claim for entitlement to service connection for a kidney disability did not contain CUE.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2016).

2.  The October 1968 rating decision denying the Veteran's claim for entitlement to service connection for a heart disability did not contain CUE.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2016).

3.  The October 1968 RO decision, which denied the Veteran's claim of entitlement to service connection for a kidney disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

4.  The additional evidence presented since the October 1968 RO decision is new and material, and the claim for entitlement to service connection for a kidney disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The October 1968 RO decision, which denied the Veteran's claim of entitlement to service connection for a heart disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

6.  The additional evidence presented since the October 1968 RO decision is new and material, and the claim for entitlement to service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Initially, the Board notes that VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.

As for the claims to reopen, given the favorable nature of the Board's decision to reopen the Veteran's claims and to remand the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claims to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.






II.  Clear and Unmistakable Error Claims

The Veteran asserts CUE in the October 24, 1968, rating decision that denied service connection for a kidney disability and service connection for a heart disability.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in an October 1968 rating decision that denied service connection for a kidney disability and service connection for a heart disability.  As an initial matter, the Board finds the allegations of CUE made by the Veteran and his representative in the December 2013 substantive appeal are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  

Given that almost 50 years have passed since the October 1968 rating decision, many laws and regulation have changed and such changes cannot be considered in determining whether a previous decision contained CUE.  As an initial matter, the requirement for the Board and the RO to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).

The Veteran's entrance examination report from October 1967 notes only that the Veteran has no heart murmur and difficulty hearing.  On his report of medical history from the same month he failed to report kidney problems, trouble urinating, or any heart issues.  A service treatment record (STR) from October 1967 notes that the Veteran reported he has had a kidney problem all his life.  The Veteran was vague about his history of frequent urination, stating it had been all his life.  There was no prior history of urinary tract infection.  Another note from the same month noted the Veteran's history of difficulty holding urine and recommended a urinalysis.  Test results from October 1967 fail to indicate positive results.  Another note from the same month indicates kidney trouble and that the Veteran's prostate was normal.  It also indicates that a urinalysis was ordered.  A follow-up indicated that the urinalysis was negative and further testing was scheduled.  Another follow-up note from November 1967 indicates that the Veteran was referred to a doctor for assistance.  Further notes indicate that blood urea nitrogen testing was normal and additional testing was scheduled.  An STR from November 1967 indicates that the Veteran passed a kidney inspection, but was unable to hold urine.  The Veteran was noted to be in the process of work-up for enuresis but there was no infection indicated at present.  Test results from that month fail to indicate positive results.  

An STR from December 1967 indicated continued complaints of frequency urinating.  However, test results were within normal limits, the Veteran was then sent to the mental health clinic, and the clinic recommended separation from service.  In January 1968, the Veteran requested to see a specialist for his trouble holding urine.  The Veteran's "multitudinous" visits to the medical facilities for this problem were noted and no further workup was recommended.  Further notes from January 1968 indicate the Veteran returned for care complaining of frequent urination.  An STR from March 1968 indicates the Veteran reported a history of kidney trouble and complained of back pain.  

On a VA report of medical examination pursuant to his separation from service dated April 1968, the Veteran reported that he experienced frequent or painful urination and kidney stones or blood in his urine.  He also indicated he had trouble as a teenager because he had to frequently urinate and that a doctor had suggested he have an operation on his kidney.  An examination report from the same month records only that the Veteran has psychiatric issues, and notes an inadequate personality.  

In July 1968, the Veteran claimed entitlement to service connection for illness of the heart and trouble holding urine.  In a July 1968 statement the Veteran reported that he had chronic disease he developed from childbirth which caused him to be very sick in his back and not able to hold his urine.  He reported that an Army doctor was not able to identify what causes this disease.  The Veteran wrote that he was told as a child that his trouble holding urine was due to a kidney defect.  

The RO issued a rating decision in October 1968 denying both the Veteran's service connection claims.  The decision noted that the Veteran's induction examination was negative for the disabilities at issue.  The decision noted that the Veteran was seen in October 1967 with a chief complaint of having a kidney problem all his life.  The Veteran gave a vague history of frequent urination all his life.  The decision noted that all tests were negative.  The decision concluded that the Veteran's enuresis was of such severity that he could not be expected to function adequately in the military.  As for the Veteran's heart condition, the decision noted that records were completely negative for treatment of a heart condition or hypertension.  The decision also noted that the Veteran has psychiatric issues, was diagnosed with inadequate personality, chronic, moderate; manifested by inadaptability, ineptness, poor judgment and social incompatibility, and was psychiatrically clear for separation.  The decision reported "[e]nuresis, inadequate personality," and noted that these were not disabilities under the law, but were constitutional or developmental abnormalities instead.  As for the Veteran's heart condition, the decision noted that it was not shown by the evidence of record. 

A November 1968 record of disallowance of disability claim records that the Veteran's kidney and heart claims were denied because a disability was not shown by the evidence of record.  

The Board notes that there is no evidence the RO did not have the correct facts before it when deciding the October 1968 decision.  The recitation of facts in the decision is consistent with the evidence in the Veteran's STRs.  As noted, all the tests of the Veteran's kidney functioning were negative and there was no evidence of a heart condition or hypertension in the STRs.  

The Board acknowledges that the October 1968 rating decision does not reflect extensive consideration and analysis of the evidence or applicable regulations.  However, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66  (1989); see also Natali v. Principi, 375 F.3d 1375, 1379-81 (Fed. Cir. 2004) (holding that 1945 RO's finding that Mr. Natali's disability was due to a defect in the form and structure of the eye, held to be of a congenital or developmental origin, although not phrased in the exact language, was fully equivalent to factual findings that Mr. Natali's disability was not aggravated by service, and that although the RO did not expressly state that it had made its findings based on clear and unmistakable evidence, the Board's statement that there was no evidence of any superimposed disability during service which could have caused or aggravated the congenital condition demonstrates that the RO understood that its findings on those issues needed to satisfy a high standard of proof ); Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001) (holding that, given presumption of validity that attaches to RO decisions and fact that 1945 RO was not required to set forth factual bases for decision, in absence of evidence to contrary RO is presumed to have made requisite factual findings).  Accordingly, absent evidence to the contrary, and consistent with the above-cited holdings, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record, and properly considered and applied of all relevant laws and regulations.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992). 

At the time of the October 1968 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions in weighing the service and post service clinical evidence.  It was not until 1991 that a VA rating board was precluded from substituting its own medical judgment for that of a medical professional.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A physician medical member of the rating board participated in the October 1968 rating decision, and signed the determination, affirming his or her agreement with the finding that the Veteran had no kidney disability in-service, his enuresis was not a disability subject to service connection, and there was no evidence of a heart condition in-service.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  As such, the opinion of the medical member of the rating board was considered along with the service records. 

As for the Veteran's claim that there was CUE in the October 1968 rating decision to deny service connection for a kidney condition, the Board finds no CUE in the decision.  The Veteran's representative argues that the RO failed to properly apply the presumption of soundness because the Veteran's kidney condition was not noted on the Veteran's entrance examination.  However, the RO denied the Veteran's claim because he did not have a kidney condition, not because a condition was present but not noted on an entry examination.  As noted in the October 1968 rating decision all of the tests of the Veteran's kidney function were negative.  The November 1968 disallowance noted that a kidney condition was not shown by evidence of record.  Any argument about whether the Veteran had a kidney condition in-service is essentially a request to re-weigh the evidence and does not amount to CUE.  Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

As for whether there was CUE in the October 1968 rating decision as it pertains to a claim for service connection for frequent urination, the Board finds no CUE in the decision.  The decision notes that the Veteran complained of frequent urination and his enuresis was of such severity that he could not function adequately in the military.  Then the decision notes that enuresis is a constitutional or developmental abnormality, which is not a disability under the law.  Again, whether the Veteran's frequent urination is noted on entry is not material to the RO's final decision.  The RO decided that the Veteran's enuresis is a constitutional or development abnormality, not a disability, and therefore does not warrant service connection.  Any argument about whether frequent urination is a disability or a constitutional or developmental abnormality is essentially a request to reweigh the evidence and does not amount to CUE.  Id.  Thus, the Veteran and his representative's claims of error in the October 1968 rating decision to deny service connection for a kidney condition cannot be considered to be CUE, and the claim fails in this regard.   

As for the Veteran's claim that there was CUE in the October 1968 rating decision as it pertains to a heart condition, the Board finds no CUE in the decision.  The October 1968 decision denied service connection based on a lack of treatment for a heart condition or hypertension.  There is no evidence in the STRs of a diagnosed heart condition or hypertension.  Like with the Veteran's kidney condition, a failure to note a heart condition on entry is not material to the RO's decision to deny service connection based on lack of evidence a heart condition.  Thus, the Board does not find CUE is present in the October 1968 decision to deny service connection for a heart condition. 

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in October 1968, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the October 1968 rating decision and the determination is final.

III.  Claim to Reopen

As noted above, the RO denied entitlement to service connection for a kidney condition and entitlement to service connection for a heart condition in an October 1968 rating decision.  The decision noted that the Veteran reported a vague history of kidney problems but all testing of his kidney was negative.  Further, the Veteran's enuresis was noted to be a condition not subject to service connection.  As for the Veteran's claim of a heart condition, the decision noted the claimed condition was not shown by the evidence of record.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is considered beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Unlike the high threshold necessary for a CUE claim described above, the threshold to find new and material evidence sufficient to reopen a claim is much lower.  

Since the RO's denial in October 1968, the Veteran has submitted statements, he testified at a hearing in February 2014, and his representative submitted argument in an April 2014 statement.  The Veteran also submitted a statement in April 2014 asserting a link between current kidney and heart conditions and service and attached medical treatise evidence demonstrating a relationship between kidney and heart disorders.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because this evidence relates to whether the Veteran's in-service enuresis was evidence of a disability and the link between kidney and heart conditions and their link to service, the Board concludes that this newly received evidence is not cumulative of the record at the time of the October 1968 decision with respect to the issue of service connection for a kidney disability and a heart disability, and it raises a reasonable possibility of substantiating the Veteran's claims.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the October 1968 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.


ORDER

Revision on the basis of CUE in the October, 1968 rating decision that denied entitlement to service connection for a kidney disability is denied.

Revision on the basis of CUE in the October, 1968 rating decision that denied entitlement to service connection for a heart disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a kidney disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a kidney disability and a heart disability.  He asserts that his in-service complaints of frequent urination were due to a kidney condition.  He also asserts that his kidney condition has directly led to his heart condition.  

The RO declined to reopen these claims, and generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Thus, the claims must be remanded for the RO to contemplate the claims on the merits.

Further, the Veteran has alleged that his in-service frequent urination was a result of a kidney disability.  The STRs, as noted above, contain multiple complaints of frequent urination.  The Veteran has alleged that his in-service frequent urination is related to his current complaints of frequent urination.  Further, the Veteran and his representative argued that his heart condition is due to his kidney condition.  The Veteran supplied medical evidence to support this claim attached to his April 2014 statement.  The Board finds that this evidence is sufficient to necessitate a VA examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for an examination with an examiner with appropriate expertise to determine the etiology of any kidney disability.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, including review of the STRs indicating complaints of frequent urination, the Veteran's testimony at the February 2014 hearing, the Veteran's representative's April 2014 letter, and the Veteran's April 2014 statement with all attachments.  The examiner should:

(a) identify all currently diagnosed kidney disability;

(b) for each identified kidney disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated during the Veteran's active service.  

In rendering an opinion, the examiner should specifically address the in-service treatment for frequent urination and kidney function testing.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for an examination with an examiner with appropriate expertise to determine the etiology of any heart disability.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, including review of the STRs, the Veteran's March 2010 report that he passed out in service, the Veteran's testimony at the February 2014 hearing, the Veteran's representative's April 2014 letter, and the Veteran's April 2014 statement with all attachments.  The examiner should:

(a) identify all currently diagnosed heart disability;

(b) for each identified heart disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated during the Veteran's active service.  

(c)  provide an opinion as to whether any diagnosed heart disability is caused by a service-connected disability, to include medications taken to treat the service-connected disability.  The examiner should specifically address Veteran's assertions that his heart condition is due to his kidney condition, for the sake of thoroughness, even if the latter condition has not been granted service connection as of the examination.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


